Citation Nr: 1014727	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-03 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD), now also claimed as bipolar or other 
psychiatric disorder, and if so whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1981 to July 1985, 
from January 1991 to March 1991, and in September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  In a January 2003 rating decision the RO denied service 
connection for PTSD.  The Veteran did not appeal that rating 
decision, and it became final.

2.  Evidence received since the final January 2003 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  

3.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include bipolar disorder and/or 
PTSD, which is due to any incident or event in military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD, also claimed as 
bipolar disorder, has been received, and the Veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  A psychiatric disorder, to include PTSD and/or bipolar 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In July 2004, December 2006, and February 2009 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 and March 
2007 rating decisions, January 2006 SOC, and November 2009 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the December 2006 and February 
2009 letters which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the July 2004 and December 2006 
letters which VA sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for PTSD, also claimed as bipolar 
disorder.  In this regard, the duty to assist requires that 
in deciding whether a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that a VA examination could not verify the 
Veteran's stressors, as discussed below.  In addition, there 
is no competent evidence of in-service events related to 
bipolar disorder or other mental disorders.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination under 38 C.F.R. § 3.159(c), even 
considering the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, supra, at 253 (lay evidence of in-service incurrence 
is sufficient in some circumstances for purposes of 
establishing service connection).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  
Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical 
evidence is not required when the determinative issue in a 
claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  With respect to the second element, if 
the evidence shows that the Veteran did not serve in combat 
with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, 
which provides in part for requesting stressor information 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), after obtaining stressor identification information 
from the claimant.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A January 2003 rating 
decision denied service connection for bipolar disorder and 
depression.  The Veteran did not appeal that rating action, 
and it therefore became final.  In March 2004, the Veteran 
filed a request to reopen his claim for service connection 
for PTSD and bipolar disorder.

Summarizing the evidence of record at the time of the January 
2003 rating decision, the Veteran's service treatment records 
(STRs) show that in December 1983 he complained of difficulty 
sleeping.  He expressed concern over his new job and his 
parents' divorce and remarriages, which were causing him to 
feel alienated from his family.  He was easily irritated, and 
it was recommended that he receive counseling from his 
medical officer or a chaplain.  In January 1984 the Veteran 
complained of a lack of sleep, nervousness, and diarrhea.  It 
was noted that he appeared to be very nervous.  The STRs do 
not contain further complaints, treatment, or diagnoses 
related to any mental disorders.

The Veteran's military personnel records indicate that he 
received no awards or decorations during his 1981 to 1985 
active service, and received the Good Conduct Award and 
National Defense Service Medal for his active service in 
1991.  He also received the National Defense Service Medal 
for his September 1992 active service.  He did not receive a 
Purple Heart or other decoration indicative of involvement in 
combat with the enemy, and there is no indication from his 
military records that he participated in combat.  

In March 1998 the Veteran had a VA examination for PTSD.  The 
examiner noted that the Veteran's STRs from July 1981 to July 
1985 show no psychiatric involvement or treatment, and no 
family involvement that could have psychiatric consequences.  
At the examination the Veteran tried to deny any drinking 
problems but admitted that he had been arrested twice for 
DWI.  On examination he had rapid speech characterized by 
volubility, and had rapid associations.  The Veteran said 
that when he felt high he felt overconfident and had great 
plans, including how to get rich.  When he was depressed 
symptoms included a loss of enthusiasm, brooding, a lack of 
interest in sex, and thoughts of suicide.  The examiner felt 
that the Veteran had bipolar disorder, mild, perhaps on the 
increase, but he could not connect it to service "with any 
measurements."  There was no psychotic involvement, as the 
Veteran was able to pay attention during the examination and 
answer most questions correctly.

At August 1984 VA treatment the Veteran was diagnosed with 
depression related to an inability to discuss war experiences 
with others.  He was prescribed Prozac, and there was an 
improvement in his symptoms at treatment the following month.  
In November 1994 his diagnosis was major depression, in full 
remission, and "rule out" bipolar disorder II.  It was 
noted at February 1995 treatment that he had polysubstance 
abuse.  In May 1995 the Veteran was noted to have probable 
bipolar disorder, II, hypomanic, in partial remission, and 
polysubstance abuse, in partial remission.

The Veteran wrote in an April 1997 statement that symptoms of 
insomnia, depression, and general tiredness had affected his 
career and personal life.  He was extremely nervous but felt 
guilty if he complained, which led to more stress.  He wrote 
that, during his service in the Gulf War, enemy mines had 
struck his ship, and that he had assisted in moving all of 
the flammable supplies to a lower deck.  The Veteran's mother 
wrote in July 2007 that the Veteran was an adjusted, happy 
person before going to the Gulf, and that when he came back 
he had increased insomnia, nervousness, depression, and a 
lack of interest in anything.

At September 2002 VA treatment for polysubstance abuse, the 
Veteran was diagnosed with cocaine dependence, alcohol 
dependance, polysubstance abuse, and obsessive compulsive 
personality disorder.  In October 2002 he was to begin taking 
Zoloft to help with nightmares and hypervigilance.  

Regarding the evidence submitted to reopen the previously 
denied claim, in January 2003 the Veteran was admitted to a 
VA facility due to suicidal ideation.  He reported having 
felt depressed and lonely, and it was noted that he had 
recently been divorced and had gone on a cocaine binge.  He 
endorsed a low energy level and lack of motivation, but there 
was no clear evidence of anhedonia.  It was noted that there 
was no evidence by history for a mood disorder prior to the 
onset of drug abuse approximately ten years before.  The 
Veteran indicated that he was a stock clerk during the Gulf 
War, and that he participated in search and rescue missions 
and witnessed an accident on the ship in which six soldiers 
were killed when they were trapped in a fire.  He said that 
he had recurrent, intrusive thoughts and nightmares for about 
two years before his drug abuse began. 

The Veteran was hospitalized at a private facility in 
February 2004 because of a longstanding history of depression 
and PTSD.  He was having difficulty sleeping, racing 
thoughts, depression, agitation, auditory hallucinations, 
flashbacks, and suicidal thoughts.  His symptoms stabilized 
during the 12-day hospitalization.  He was diagnosed with 
bipolar affective disorder mixed type; a history of cocaine 
and alcohol abuse; and PTSD.

VA treatment records from 2004 indicate that the Veteran 
participated in group therapy for addiction.  At March 2004 
VA treatment the Veteran said that he had PTSD from combat in 
Desert Storm, where he said he "saw a lot of death and 
terrible things."  He had nightmares from which he would 
awake crying and sweating, had trouble falling and staying 
asleep, and his appetite fluctuated.  He rated his depression 
as a seven out of ten, and a ten out of ten at his most 
depressed, which was when he tried to commit suicide.  He 
rated his anxiety as a five out of ten, and a ten out of ten 
at its worst.  The Veteran was oriented to time, place, and 
person and he was friendly and open, but he made 
inappropriate comments about his personal life and the 
appearance of the psychologist.  His affect was flat and he 
was a bit "hyper", with minimal emotional expression.  The 
psychologist diagnosed the Veteran with cocaine dependence, 
bipolar disorder I, and "rule out" PTSD.  At April 2004 VA 
treatment the Veteran requested help with increasing 
nightmares and internal agitation.  June 2004 VA treatment 
records indicate that he reported significantly less 
depression, and continuing anxiety.

VA Center treatment records from April 2004 indicate that the 
Veteran was agitated and anxious, with suicidal thoughts and 
a sleep disturbance.  He said he was aboard the USS Ranger 
near Beirut in 1983 when a major fire killed 11 people.  He 
saw people burnt "like charcoal," and he picked up dead 
pilots on search-and-rescue missions.  The treating social 
worker was unable to diagnose military related PTSD due to 
the coexisting substance abuse, generalized anxiety, and 
bipolar disorder.  The Veteran underwent inpatient VA mental 
health addiction treatment from April 2004 to June 2004.  At 
June 2004 treatment he was noted to have poor insight and 
impulse control.

At a July 2004 examination for a Social Security claim, the 
Veteran was diagnosed with schizoaffective disorder, bipolar 
type.  He was noted to be an unreliable personal historian 
who frequently contradicted himself.  He was unable to 
describe a typical day without prompting, did not know what 
month it was, felt that the radio and television were talking 
to him, trusted no one, and, in the opinion of the examiner, 
was not grounded in reality.  Cognition was "greatly 
impaired" and he reported being scared of everything.

In an undated stressor statement the Veteran wrote that on 
January 2, 1991, he shot Stinger missiles on the top of the 
USS New Orleans, at which time he saw Kuwait on fire and 
several boats getting close to his location. 

At May 2005 VA treatment the Veteran stated that he felt he 
needed a higher dose of lithium.  Later in May 2005 he was 
noted to have mood disorder, NOS (not otherwise specified), 
likely bipolar, but possibly substance-induced if the Veteran 
had used drugs recently.  He was also diagnosed with "rule 
out" PTSD.

In a stressor statement submitted in January 2006, the 
Veteran wrote that he had witnessed a soldier's arm torn off 
in battle, and that missiles were hitting all around his 
ship.  He also said he had shot missiles that hit patrol 
boats.  He wrote that the situation on the ship was chaotic 
and that he communicated with air traffic, which was 
stressful.  In addition, his ship was a hospital ship, and he 
saw a lot of wounded soldiers.  He said had trouble sleeping 
and mood swings.

January 2006 VA treatment records indicate that the Veteran 
had a long history of affective instability, and that he had 
a bipolar spectrum disorder.  

In an April 2006 statement the Veteran wrote that when 
serving off of Kuwait he was under stress from enemy aircraft 
coming in.  There was also stress because the orders changed 
so much, and he shot Singer missiles from the top level of 
the ship.  In July 1996 the Veteran submitted information 
indicating that the USS New Orleans was deployed off the 
coast of Kuwait during Operation Desert Storm.

August 2006 private treatment records from D.A.P.A. indicate 
that the Veteran was diagnosed with bipolar mixed with 
psychotic features, PTSD, cocaine abuse, in remission for 
five months, and methamphetamine abuse, in remission for five 
months.  He complained of increased anger.  He reported a 
past history of auditory and visual hallucinations with 
bipolar disorder, but not for the past eight months.

In November 2006 the Veteran had a private psychological 
evaluation.  It was noted that earlier in the year he had 
taken part in back-to-back 90-day treatment programs for 
mental illness and substance abuse.  He was taking Seroquel, 
Lexapro, Klonopin, and Advair.  He was oriented to person, 
place, time, and situation, and had some difficulty 
comprehending instructions and directives.  He admitted to 
experiencing auditory and visual hallucinations, and he 
denied suicidal ideation.  The examiner noted that memory 
deficits were present and attention and concentration were 
below average.  His score on the Wechsler Adult Intelligence 
Scale-III was in the borderline classification of 
intellectual functioning.  An 
MMPI-2 personality profile showed significant elevations on 
the scales measuring schizophrenic processes, depression, 
psychoneurosis, concern over health, social isolation, need 
for attention and affection, and paranoid thinking patterns.  
The examiner noted that this indicated a person who was 
struggling emotionally.  The Veteran used social isolation as 
a means of coping with his excessive irritability.  The 
examiner opined that the Veteran met the diagnostic criteria 
for PTSD related to the events he said he had witnessed on 
the USS Ranger.  The Veteran was unable to get the memories 
of people without limbs or eyes or who were horribly burned 
out of his mind.  He was diagnosed with PTSD; major 
depression, recurrent with psychotic features; generalized 
anxiety disorder; and alcohol dependence.

The Veteran wrote in a December 2006 statement that he had 
received incoming fire from snipers and boats during his 
service in the Gulf War.

At January 2007 VA treatment the Veteran said that he had 
been in a deep depression and had had behavioral problems 
since the prior year.  His mother had died in an accident and 
he was depressed about news related to the Iraq war.  A movie 
with combat scenes had triggered flashbacks, he had 
difficulty sleeping, and did not feel safe at night.  His 
active medical problems were listed as bipolar disorder, 
borderline intellectual functioning, and cocaine dependence.  
At February 2007 treatment the Veteran was noted to have 
anxiety disorder, NOS; a history of bipolar disorder; 
obsessive compulsive disorder; cocaine dependence, in 
remission; and personality disorder, NOS.  It was noted that 
he had flashbacks and memories related to being in smoke in 
the Gulf War, and did not feel safe a lot of the time.  He 
continued to receive VA mental health treatment in 2007.  
November 2007 notes indicate that the Veteran had not been 
diagnosed with PTSD.

The Veteran reported at May 2008 VA treatment that he was 
having nightmares and anxiety attacks caused by watching news 
about the war on CNN.  At August 2008 VA treatment, he said 
that he had relapsed on cocaine a few weeks before.  He was 
diagnosed with anxiety disorder, NOS; a history of bipolar 
disorder; obsessive compulsive disorder; borderline 
intellectual functioning; cocaine dependence, in early 
remission; and personality disorder, NOS.  At December 2008 
treatment he said that he had been feeling suicidal and had 
thoughts of "running in front of a bus."  Treatment notes 
from December 2008 indicate that the Veteran reported that he 
had relapsed on crack cocaine.  The diagnosis was bipolar 
disorder, substance use disorder, and cocaine 
abuse/dependence.

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the Veteran's claimed 
psychiatric disorders, to include PTSD.  Therefore, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim.

On the merits, after a careful review of the entirety of the 
evidentiary record after reopening of the claim, the Board 
finds that service connection for PTSD has not been 
established, nor has service connection been established as 
to any of the other psychiatric diagnoses in the record.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with the enemy.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  In the instant case, the evidence 
fails to document that the veteran engaged in combat, as 
shown by the lack of combat-indicative awards or decorations, 
and the lack of a combat duty assignment.  In addition, there 
is no indication that he sustained any wounds in service.

The Board acknowledges the Veteran's accounts of having been 
fired upon and seeing injured servicemen and dead bodies.  
While we respect the sincerity of his assertions, the law 
requires verification or corroboration of such claimed 
stressors when there is no support in the record of his 
having participated in combat.  The Veteran's accounts are 
unfortunately not supported by the objective evidence of 
record, and are not verifiable without greater specificity.  
The RO noted in February 2007 that it was unable to verify 
the Veteran's stressors based upon the information that had 
been provided.  Under West v. Brown, 7 Vet. App. 70, 76 
(1994) where "the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  Rather, the claimed stressors must be 
corroborated by independent evidence of record.  Therefore, 
the Veteran's statements are not sufficient to establish an 
in-service stressor.

There is no doubt that the Veteran's service placed him in 
the combat theater.  However, it is the experiencing of 
specific stressor events, rather than the mere presence in an 
area in which combat might arise, which may constitute valid 
support for a diagnosis of PTSD.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), (noting that "neither appellant's 
military specialty . . . nor his service records, disclose 
that the nature of his duties exposed him to a more than 
ordinary stressful environment, even given the fact that 
service in a combat zone is stressful in some degree to all 
who are there, whatever their duties and experiences").

The medical evidence of record in inconsistent as to whether 
the Veteran has been diagnosed with PTSD.  However, there is 
no verified in-service stressor to which the disorder can be 
linked, as required by 38 C.F.R. § 3.304(f).  Therefore, even 
if the Veteran did have a diagnosis of PTSD, the Board must 
conclude that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD. 
 
In analyzing whether the Veteran's bipolar disorder or other 
mental disorders are service connected, the Board observes 
that a disorder which cannot otherwise be service connected 
because it, by definition, pre-existed service, such as 
personality disorder, may be subject to a superimposed 
disease or injury.  If such disease or injury does arise 
during service, service connection may be warranted.  See 
VAOPGCREC 82-90 (July 18, 1990); see also 38 C.F.R. § 4.127.  
However, in this case there is no evidence of disability 
resulting from a mental disorder which was superimposed upon 
a personality disorder in service.  The March 1998 VA 
examiner opined that he could not connect the Veteran's 
bipolar disorder to his military service.  At January 2003 VA 
treatment it was noted that there was no evidence by history 
for a mood disorder prior to the onset of the Veteran's drug 
abuse approximately ten years before.   The record does not 
contain any competent opinions linking bipolar disorder or 
any other of the claimed non-PTSD mental disorders to the 
Veteran's military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that one or more of his mental disorders are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, mental 
disorders require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for PTSD, also claimed as bipolar 
disorder,  the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD, now also claimed as bipolar or 
other psychiatric disorder, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


